Citation Nr: 1505781	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to higher initial ratings for arteriosclerotic coronary artery disease, status post coronary artery bypass grafting (CABG), rated as 10 percent disabling from August 20, 1998, and as 30 percent disabling from August 4, 2000.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2010, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam. The RO determined that the Veteran's case was to be revisited in light of the addition of ischemic heart disease to the list of presumptive diseases.  In the June 2011 rating decision, the RO granted service connection for arteriosclerotic coronary artery disease, status post CABG.

In January 2014, The Board found that the Veteran was not entitled to an effective date earlier than August 20, 1998.  In that same decision, the issue of entitlement to higher initial ratings for arteriosclerotic coronary artery disease, status post CABG, was remanded for additional development, to include scheduling the Veteran for a new VA examination to ascertain the present severity of his disability.  The Appeals Management Center (AMC) completed the additional requested development and issued a supplemental statement of the case (SSOC) in July 2014.  


FINDINGS OF FACT

1.  Before August 4, 2000, the Veteran's coronary artery disease, status post CABG, required only continuous medication.  

2.  From August 4, 2000, to December 6, 2000, the Veteran's coronary artery disease, status post CABG, exhibited left ventricular dysfunction with an ejection fraction of 47 percent.

3.  From December 6, 2000, to March 24, 2014, the Veteran's coronary artery disease, status post CABG, was exhibited by a workload of greater than 5 METs but not greater than 7 METs; ejection fraction was consistently recorded as greater than 50 percent.

4.  From March 24, 3014, the Veteran's coronary artery disease, status post CABG, has been exhibited by a workload of 1-3 METs resulting in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  Prior to August 4, 2000, the criteria for a rating in excess of 10 percent for coronary artery disease, status post CABG, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2014).

2.  From August 4, 2000, to December 6, 2000, the criteria for a rating of 60 percent for coronary artery disease, status post CABG, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2014).

3.  From December 6, 2000, to March 24, 2014, the criteria for a rating in excess of 30 percent for coronary artery disease, status post CABG, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2014).

4.  Since March 24, 2014, the criteria for a rating of 100 percent for coronary artery disease, status post CABG, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the rating claim decided herein via a letter dated February 14, 2012.  The Board finds that that latter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.  Particularly, the record shows that the Veteran was afforded a VA examination to determine the present state of his disability in March 2014.  The Board finds that the March 2014 VA examination provides sufficient findings regarding the present state of the Veteran's coronary artery disease, status post CABG, and thus complies with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   Finally, the Veteran has not identified any outstanding evidence and the Board is aware of none.  Thus, the Board finds that VA has satisfied its duty to assist.  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's coronary artery disease, status post CABG, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

In the June 2011 rating decision, the RO granted service connection for arteriosclerotic coronary artery disease, status post CABG.  The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, DC 7017 of 10 percent disabling effective August 20, 1998.  An higher evaluation of 30 percent disabling was assigned from August 4, 2000.  The Veteran contends that he is entitled to higher ratings for the entirety of the pendency of his claim.  

Ischemic heart disease, status post CABG, is evaluated pursuant to 38 C.F.R. § 4.104, DC 7017.  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when workload greater than 7 metabolic equivalents of task (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, or syncope, or; continuous medication is required.  A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7017 (2014).

Considering the pertinent evidence of record, the Board finds that the initial rating of 10 percent from August 20, 1998, is proper.  As mentioned above, the Veteran was granted service connection effective August 20, 1998, the date of his initial claim for service connection.  38 C.F.R. § 3.400 (2014).  The medical evidence of record indicates that on July 18, 1995, the Veteran underwent coronary artery bypass surgery.  Medical records dated both July 8, 1995, and July 17, 1995 show left hypokinesis with estimated ejection fraction of 52%.  These records indicate that the Veteran was subsequently discharged with medication to control his symptoms.  No additional medical records for that period have been made available.  Thus, because there is no evidence of a workload of 7 METs or less, and because there is no indication that the Veteran had left ventricular dysfunction with ejection fraction of 50 percent or less, then the Veteran's coronary artery disease, status post CABG, must be rated as 10 percent disabling based on his treatment with medication.  38 C.F.R. § 4.104, DC 7017.

For the period of time from August 4, 2000, to December 6, 2000, the Board finds that the Veteran is entitled to a disability rating of 60 percent.  On August 4, 2000, the Veteran presented at the Hunnington VAMC because of chest pain and was admitted due to unstable angina.  He was discharged on August 12, 2000.  During his hospitalization he was noted to have a workload of 5.7 METs and mild left ventricle cavity enlargement with an ejection fraction of 47 percent.  While the results of the METs test would better equate to a 30 percent rating, because the Veteran exhibited left ventricular dysfunction with an ejection fraction between 30 and 50 percent, the Board finds that he was entitled to a rating of 60 percent beginning August 4, 2000.  See Fenderson, supra; Hart, supra; 38 C.F.R. §§ 4.7, 4.104, DC 7017.

However, from December 6, 2000, to March 23, 2014, the Board finds that the Veteran's coronary artery disease, status post CABG, was correctly rated as 30 percent disabling.  A VA medical report dated March 3, 2003, indicates that on December 6, 2000, the Veteran presented for an examination which revealed transient left ventricular dilatation and an ejection fraction of 56 percent.  It also noted that his condition had been essentially stable since that date.  A VA medical note dated February 21, 2004, also notes that his condition had remained essentially stable.  A VA medical note dated March 30, 2004, indicates that the Veteran's coronary artery disease was clinically unchanged.  On January 28, 2010, the Veteran presented for an exercise cardiolite stress test in which he achieved a maximum workload of 5.1 METs and an ejection fraction of 54 percent.   

While the Board did allow a higher rating for the period between August 4 and December 6, 2000, this was based upon a one-time ejection fraction rating of 47%.  Beginning on December 6, 2000, the Board notes that the Veteran's left ventricular ejection fraction had returned to a percentage above 50 percent.  Further, while the Veteran had a METs level of 5.1 recorded in January 2010, this number is contemplated by a 30 percent rating.  Finally, the Board notes that evidence of cardiac dilatation, which the Veteran was noted to have in March 2003, is specifically provided for by a 30 percent rating.  At no point for the time period between December 6, 2000, and March 24, 2014, is there any indication that the Veteran sustained a workload of 5 METs or less or exhibited left ventricular ejection fraction of 50 percent or less; neither does the medical evidence of record indicate the existence of acute or chronic congestive heart failure from December 6, 2000.  As such, the Board is satisfied that the Veteran's coronary artery disease, status post CABG, is best compensated by a 30 percent rating from December 6, 2000, to March 24, 3014.  See Fenderson, supra; Hart, supra; 38 C.F.R. § 4.104, DC 7017.

Finally, from March, 24, 2014, the Board finds that the Veteran's coronary artery disease, status post CABG, is best compensated by a 100 percent rating.  On that date, the Veteran presented for a VA examination to determine the present severity of his disability.  In the resulting report, the VA examiner noted that an echocardiogram found left ventricular ejection fraction of 55 percent.  In an interview-based METs test, the examiner found the Veteran to have a METs level of 1-3, resulting in dyspnea and fatigue, and consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  While the examiner did not indicate why a physical METs test was not administered, the Board finds medical reasoning for not taking such actions to be implicit in the examiner's approach.  Thus, because medical evidence shows that the Veteran's disability presented with a workload of 3 METs or less resulting in dyspnea and fatigue, the Board finds that from March 24, 2014, he is entitled to a rating of 100 percent.  38 C.F.R. §§ 4.7, 4.104, DC 7017.

The effects of the Veteran's coronary artery disease, status post CABG, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post CABG, prior to August 4, 2000, is denied.

Entitlement to a rating of 60 percent for coronary artery disease, status post CABG, effective from August 4, 2000, to December 6, 2000, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for coronary artery disease, status post CABG, from December 6, 2000, to March 24, 2014, is denied.

Entitlement to a rating of 100 percent for coronary artery disease, status post CABG, is granted effective from March 24, 2014, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


